Citation Nr: 0924461	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, other than radiculopathy, secondary to the service-
connected postoperative lumbosacral intervertebral disc 
syndrome with degenerative joint disease T10 through L4.  

2.  Entitlement to service connection for a left leg 
disorder, other than radiculopathy, secondary to the service-
connected postoperative lumbosacral intervertebral disc 
syndrome with degenerative joint disease T10 through L4.  

3.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to the service-connected 
postoperative lumbosacral intervertebral disc syndrome with 
degenerative joint disease T10 through L4.  

4.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to the service-connected 
postoperative lumbosacral intervertebral disc syndrome with 
degenerative joint disease T10 through L4.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Seattle, Washington.  

The Veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in April 2009.  A transcript 
of the hearing is of record.  At the hearing, the Veteran 
raised the issues of entitlement to service connection for 
bowel and bladder incontinence secondary to his service-
connected postoperative lumbosacral intervertebral disc 
syndrome with degenerative joint disease T10 through L4.  The 
Veteran also raised the issue of an increased evaluation for 
his service-connected postoperative lumbosacral 
intervertebral disc syndrome with degenerative joint disease 
T10 through L4.  As these issues are not currently before the 
Board, they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As it relates to the issues of service connection for left 
and right leg disorders, the Veteran has indicated that it is 
his belief that he currently has left and right leg 
disorders, in addition to the radiculopathy in his lower 
extremities, which are caused or aggravated by his service-
connected low back disorder.  The Veteran has also indicated 
that he currently has bilateral ankle and foot disorders, 
other than neurological impairment, caused by his service-
connected low back disorder.  The Board notes that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310 and compensation is payable for the 
degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  An examination is needed to determine 
whether the Veteran has current right and left leg, bilateral 
ankle, and/or bilateral foot disorders, other than 
radiculopathy/neurological impairment, and, if so, whether 
the disabilities are related to service or to a service-
connected disorder.

The Board notes that while the Veteran was afforded a VA 
examination during the course of this appeal, the examiner 
did not address whether the Veteran had any left or right 
leg, bilateral ankle, or bilateral foot disorder, other than 
radiculopathy/neurological impairment, resulting from either 
his period of service or his service-connected low back 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current left or right leg, 
bilateral ankle, or bilateral foot 
disorder.  The claims folder should be 
made available to the examining physician 
for review.

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any current bilateral leg, ankle, or 
foot disorder other than 
radiculopathy/neurological impairment, if 
found, is related to the Veteran's period 
of active service?  If not, is it at 
least as likely as not that the Veteran's 
service-connected postoperative 
lumbosacral intervertebral disc syndrome 
with degenerative joint disease T10 
through L4 caused or aggravated 
(permanently worsened) any current right 
or left leg, bilateral ankle, or 
bilateral foot disorder, other than 
radiculopathy or neurological impairment?  
The examiner should provide rationales 
for these opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

